Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150347(40)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
                                                                                                                      Justices
  _____________________________________
  In re SULLIVAN
  _____________________________________
  EARL LEE SULLIVAN,
            Plaintiff-Appellant,
  v                                                                 SC: 150347
                                                                    COA: 321808
                                                                    Wayne CC: 78-005045-FC
  WAYNE CIRCUIT COURT JUDGE,
           Defendant-Appellee.

  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 28,
  2015 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2015
         a0622
                                                                               Clerk